                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 SUNLIGHT OF THE SPIRIT HOUSE,              :         CIVIL ACTION
 INC., ET AL.,                              :
                                            :
                      Plaintiffs,           :
                                            :
                    v.                      :         No. 16-cv-909
                                            :
 BOROUGH OF NORTH WALES,                    :
 PENNSYLVANIA, ET AL.,                      :
                                            :
                      Defendants.           :
                                            :

                                         ORDER

       AND NOW, this 15th day of January, 2019, upon consideration of the Motion for

Summary Judgment filed by Plaintiffs, Sunlight of the Spirit House, Inc. and Matthew Bartlet

(ECF No. 44, 45), the Motion for Summary Judgment filed by Defendants, the Borough of North

Wales, Pennsylvania and the Zoning Hearing Board of North Wales (ECF No. 42), and the

responses thereto (ECF No. 47, 49, 50, 54), and for the reasons stated in the accompanying

Memorandum Opinion, it is hereby ORDERED that all Motions for Summary Judgment (ECF

No. 42, 44, 45) are DENIED.


                                                   BY THE COURT:


                                                   /s/ Mitchell S. Goldberg


                                                   MITCHELL S. GOLDBERG, J.
